Citation Nr: 1229549	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for multiple joint arthritis and myalgia, to include as secondary to service-connected rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the Board's previous November 2011 remand, the Board noted that although the Veteran had been provided with VCAA notice letters on direct service connection, he had not been provided with proper notice regarding secondary service connection.  As such, the RO was directed to send the Veteran a VCAA notice letter regarding the claim for secondary service connection for multiple joint arthritis and myalgia.  However, it was incorrectly stated that the Veteran's claim was for multiple joint arthritis and myalgia, secondary to his service-connected mitral valve insufficiency, when in fact, his claim is for multiple joint arthritis and myalgia, secondary to his service-connected rheumatic fever.  

The RO sent the Veteran a VCAA notice letter in November 2011, requesting that he submit evidence showing a connection between his multiple joint arthritis and myalgia disability and his service-connected mitral valve insufficiency condition.  Due to this inadvertent mistake, the Veteran still has not been provided with proper notice regarding secondary service connection.  Due process requires that the claim be remanded so that he may receive the proper notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter regarding the claim for service connection for multiple joint arthritis and myalgia, secondary to his service-connected rheumatic fever.  Allow the Veteran the appropriate amount of time to respond. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.

3.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



